AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 13th day of March, 2015, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”), on behalf of its separate series listed on Amended Exhibit X attached hereto (as amended from time to time), and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Amended Exhibit X is hereby superseded and replaced with Amended Exhibit X attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/Douglas G. Hess By: /s/Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Amended Exhibit X to the Advisors Series Trust Fund Accounting Agreement Name of SeriesDate Added WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund WBI Absolute Return Balanced Plus Fund on or after March 16, 2013 WBI Absolute Return Dividend Income Fund on or after March 16, 2013 Advisors Series Trust FUND ACCOUNTING, FUND ADMINISTRATION, TRANSFER AGENCY,PORTFOLIO COMPLIANCE, CUSTODY AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE March 1, 2015 Services through February 28, 2017 Services The following reflects the greater of the basis point fee/complex or minimum/fund.This minimum and bpt schedule encompasses two classes with four funds.Any additional classes or funds would need to be discussed. bpts first $ bpts next $ bpts next $ bpts next $ bpts over $ Subject to minimum of: $/Fund (includes two classes) CPI will not be charged on this Fee Schedule. Additional and Out-Of-Pocket Services Included in Annual Bpt Fee Daily performance reporting (Fund Administration) Advisor Information Source Web portal (Fund Administration and Accounting) USBFS Legal Administration- Legal administration (e.g., registration statement update), Does not include Edgar Fees Activity Charges (Transfer Agent) Manual Shareholder Transaction & Correspondence Omnibus Account Transaction Telephone Calls Voice Response Calls Daily Valuation/Manual 401k Trade Out-Of-Pocket Expenses (Transfer Agent) toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, AML verification services, disaster recovery charges, record retention, lost shareholder search, ACH fees, Fed wire charges, NSCC activity charges, DST Charges, shareholder/dealer print out (daily confirms, investor confirms, tax, check printing and writing and commissions), voice response (VRU) maintenance, VRU Call Charges , Vision Inquiry charges, Vision ID Charges, cost basis reporting, short-term trader reporting, DST NSCC Charge per CUSIP, Report Source, Correspondence, Cost Basis Reporting, Standard Compliance Mailing Selects, FATCA, EConnect Delivery for Correspondence, and additional out-of-pockets at the time of this agreement. 2 Amended Exhibit X (continued) to the Advisors Series Trust Fund Accounting Agreement Advisors Series Trust FUND ACCOUNTING, FUND ADMINISTRATION, TRANSFER AGENCY,PORTFOLIO COMPLIANCE, CUSTODY AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE March 1, 2015 Services through February 28, 2017 Services Transfer Agent Services and Out-Of-Pockets NOT Included in Annual Bpt Fee FAN Web shareholder e-commerce, FAN Mail electronic data delivery, Vision intermediary e-commerce, client Web data access (MFx Portal), recordkeeping application process, client dedicated line data access, programming charges, training, , Excessive Trader, 12b-1 aging, investor e-mail services, dealer reclaim services, shareholder performance statements, Same Day Cash Flow System, Real Time Cash Flow, money market fund service organizations, charges paid by investors, physical certificate processing, Jumbo pricing, expedited CUSIP setup, standard CUSIP Setup, Fund Source, sales reporting & 22c-2 reporting (MARS), electronic statements (Informa), Vision Electronic Statements, recordkeeping application access, programming charges, outbound calling and marketing campaigns, transfer agent training services, CTI reporting, Literature Fulfillment (Advisor Expense), Shareholder Call Review analysis. Service/data conversion, special reports, fulfillment (Advisor Expense), VRU Development, Vision transaction processing charges, travel, data communication and implementation charges, Specialized Programming, Omnibus Conversions, and Excess History.Any Out-of-Pocket charges or additional services that were not present at the time of this agreement will be charged the current rate. Custody, Fund Accounting, Fund Administration, and CCO Services and Out-Of-Pockets Not Included in Annual Bpt Fee Custody portfolio transaction fees (Custody) $ /book entry DTC transaction/Federal Reserve transaction/principal paydown $ /Repurchase agreement, reverse repurchase agreement, time deposit/CD or other non-depository transaction. $ /short sale $ /option/SWAPS/future contract written, exercised or expired $ /mutual fund trade/Fed wire/margin variation Fed wire $ /physical transaction $ /Check disbursement (waived if U.S. Bancorp isAdministrator) A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender exchange. Out-Of-Pocket Expenses (Custody) Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. Additional Services (Custody) Additional fees apply for global servicing. Fund of Fund expenses quoted separately. $ /segregated account per year No charge for the initial conversion free receipt. Sub Advised Funds - $ per custody account per year Overdrafts – charged to the account at prime interest rate plus 2, unless a line of credit is in place Pricing Services (Fund Accounting) § $ - Domestic Equities, Options, ADRs, Foreign Equities § $ - Domestic Corporates, Convertibles, Governments, Agencies, Futures, Options on Futures, Forwards, Currency Rates, Mortgage Backed § $ - CMOs, Municipal Bonds, Money Market Instruments, Foreign Corporates, Convertibles, Governments, Agencies,Asset Backed, High Yield § $ - Interest Rate Swaps, Foreign Currency Swaps, Total Return Swaps, Total Return Bullet Swaps § $ - Bank Loans § $ - Swaptions § $ - Credit Default Swaps § $ per Month Manual Security Pricing (>25per day) 3 Amended Exhibit X (continued) to the Advisors Series Trust Fund Accounting Agreement Advisors Series Trust FUND ACCOUNTING, FUND ADMINISTRATION, TRANSFER AGENCY,PORTFOLIO COMPLIANCE, CUSTODY AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE March 1, 2015 Services through February 28, 2017 Services Fair Value Services (Charged at the Complex Level) § $ per security on the First Securities § $ per security on the Balance of Securities NOTE: Prices above are based on using U.S. Bancorp primary pricing service which may vary by security type and are subject to change.Use of alternative and/or additional sources may result in additional fees. Pricing vendors may designate certain securities as hard to value or as a non- standard security type, such as CLOs and CDOs, which may result in additional fees.All schedules subject to change depending upon the use of unique security type requiring special pricing or accounting arrangements. Corporate Action Services § $ per Foreign Equity Security per Month § $ per Domestic Equity Security per Month Factor Services (security paydown factor data) § $ per CMOs, Asset Backed, Mortgage Backed Security per Month Third Party Administrative Data Charges (descriptive data for each security) § $ per security per month for fund administrative Prices above are based on using U.S. Bancorp standard data pricing services and are subject to change. Out-Of-Pocket Expenses (Fund Accounting and Fund Administration) Including but not limited to, SWIFT processing, customized reporting, third-party data provider costs (including Bloomberg, S&P, Moody’s, Morningstar GICS, MSCI, Lipper, etc.), postage, stationery, programming, special reports, proxies, insurance, EDGAR/XBRL filing, retention of records, federal and state regulatory filing fees, expenses related to and including travel to and from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), tax e-filing, PFIC monitoring, conversion expenses (if necessary) and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services (Fund Accounting and Fund Administration) Available but not included above are the following services – additional legal administration (e.g., subsequent new fund launch), daily compliance testing, Section 18 compliance testing, Section 15(c) reporting, equity & fixed income attribution reporting, electronic Board book portal (BookMark), and additional services mutually agreed upon. CCO Annual Fees (Per Advisor Relationship/Fund) $/fund (subject to change based on Board review and approval) $/sub-advisor per fund Quasar Fees Please see Quasar’s fee schedule Fees are billed monthly. 4 Amended Exhibit X (continued) to the Advisors Series Trust Fund Accounting Agreement Multiple Series TrustSupplemental WBI Funds FUND ACCOUNTING, FUND ADMINISTRATION, TRANSFER AGENCY,PORTFOLIO COMPLIANCE, CUSTODY AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE March 1, 2015 Services through February 28, 2017 Services Additional Services and Out-Of-Pockets Available(NOT INCLUDED IN ANNUAL BPT FEE) Available but not included above are the following services: Equity attribution, Daily compliance testing (Charles River), Section 15(c) reporting, Section 18 Compliance Testing, Electronic Board materials, Additional Legal Administration Services, FAN Web shareholder e-commerce,FAN Mail electronic data delivery, Vision intermediary e-commerce, Client Web data access (MFx Portal), client dedicated line data access, programming charges, training, Excessive Trader, 12b-1 aging, investor e-mail services, dealer reclaim services, shareholder performance statements, Same Day Cash Flow System, money market fund service organizations, charges paid by investors, literature fulfillment, physical certificate processing, Jumbo pricing, expedited CUSIP setup, sales reporting & 22c-2 reporting (MARS), electronic statements (Informa), Global Sub-Custodial Services and additional services mutually agreed upon. Additional Legal Administration Services § Subsequent new fund launch – $ per project § Subsequent new share class launch – $ per project § Multi-managed funds – as negotiated based upon specific requirements § Proxy – as negotiated based upon specific requirements Daily Compliance Services § Base fee – $ per fund per year § Setup – $ per fund group Section 18 Compliance Testing § $ set up fee perfund complex § $ per fund per month Section 15(c) Reporting § $ per fund per report – first class § $ per additional class report Equity & Fixed Income Attribution Reporting § Fees are dependent upon portfolio makeup, services required, and benchmark requirements. Electronic Board Materials § USBFS will establish a unique client board URL and load/maintain all fund board book data for the main fund board meetings and meetings for up to two separate committees § Up to 10 non-USBFS users including advisor, legal, audit, etc. § Complete application, data and user security – data encryption and password protected § On-line customized board materials preparation workflow § Includes web-based and local/off-line versions § Includes complete initial and ongoing user training § Includes 24/7/365 access via toll free number § Includes remote diagnostics for each user, including firewall and network issues § Triple server backup / failover § Minimum $ /year (includes 10 external users), $ /year per additional user , $ implementation/setup fee § 5 Amended Exhibit X (continued) to the Advisors Series Trust Fund Accounting Agreement Advisor’s Signature below acknowledges approval of the fee schedules on this Amended Exhibit X. WBI Investments, Inc. By: /s/Donald R. Schreiber Printed Name: Don R. Schreiber Title: Chief Executive Officer
